Citation Nr: 0308390	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, claimed as craniotomy and shunt replacement.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to July 
1977.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for craniotomy and shunt replacement.

In June 1999, the VA RO Albuquerque, New Mexico affirmed the 
denial of entitlement to service connection for craniotomy 
and shunt replacement.

In September 2000, the Board denied service connection for 
residuals of a head injury, claimed as craniotomy and shunt 
replacement as not well grounded.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In March 2001 an Appellee's 
Motion for Remand and to Stay Proceedings was submitted with 
respect to the Board's September 2000 denial in light of the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In May 2001, the CAVC issued an Order granting this motion 
and vacating the September 2000 decision.

The case was returned to the Board for further action 
consistent with the CAVC's May 2001 Order.

In March 2002, the Board again denied service connection for 
residuals of a head injury, claimed as craniotomy and shunt 
replacement.

The veteran again appealed to CAVC.  In November 2002, a 
Joint Motion for Remand and to Stay Proceedings was submitted 
with respect to the Board's March 2002 denial in light of the 
notice requirements of the VCAA.

Later that month, CAVC issued an Order granting this motion 
and vacating the March 2002 decision.

The case has been returned to the Board for further action 
consistent with the CAVC's November 2002 Order.

The claim file has also been transferred to the VA RO in 
Fargo, North Dakota, which has assumed jurisdiction of the 
veteran's case.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West  2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

In this case, a VA RO has not considered the veteran's claim 
under the VCAA because that change in the law occurred after 
a VA RO last had the claims file.  

Nonetheless, failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these circumstances 
where an agency of original jurisdiction has performed little 
or no development.  See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  Through his representative, the RO 
should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the representative's and/or appellant's 
response(s) and issue a supplemental 
statement of the case, if necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


